DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/585,631, Adjustable Attachment Apparatus, filed on September 27, 2019.
Drawings
The drawings were received on February 10, 2021.  These drawings are acceptable.
Response to Amendment
The indicated allowability of claim 16 (now canceled) is withdrawn in view of the newly discovered reference(s) to Irizarry and Weathers.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,159,281 to Irizarry.  Irizarry discloses an adjustable attachment apparatus (10) for element retention and placement, the adjustable attachment apparatus comprising: a band (20); a fastener (21) associated with the band to secure the band to an object; and a clasp (30) attached to the band, the clasp having an opening to receive and secure an element (11); wherein the clasp is rotatable and moveable along the band (Col. 4, lines 10-16); wherein the band is of variable length; .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irizarry and in view of U.S. Patent No. 1,398,519 to Hosch.  Irizarry discloses the claimed invention except for the limitation of wherein the clasp has a plurality of sizes for securing elements of various sizes.
Hosch teaches a clasp having a plurality of sizes (Fig. 1) for securing elements of various sizes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clasp in Irizarry to have included a clasp having a plurality of sizes as taught by Hosch for the purpose of providing a means for securing elements having different sizes to the band of the apparatus to accommodate the user.
Claims 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irizarry in view of U.S. Patent No. 5,970,526 to Weathers.  Irizarry discloses and adjustable attachment apparatus (10) having an element retention and replacement assembly, comprising:  a flexible band (20), designed to fit around an exterior of an object, the flexible band having a distal end having a female fastener (holes) and a .
Irizarry discloses the claimed invention except for the limitations of a plurality of tensioners disposed on the male fastener and the interlocking mechanism being a zip tie, hook and loop fastener, or a snap mechanism.
Weathers teaches an adjustable attachment apparatus (10) having a flexible band (12, 18 & 24) designed to fit around an exterior of an object, the flexible band having a distal end having a female fastener (28) and a proximal end having a male fastener (22), the female fastener and the male fastener when joined together form an interlocking mechanism for securing the flexible band to the object, a plurality of tensioners (two separate extensions extending from the end of element 22) disposed on the male fastener for securing the flexible band to the object, and wherein the interlocking mechanism is a snap mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism in Irizarry to have included the locking mechanism as taught by Weathers for the purpose of providing an alternative, mechanically equivalent means for coupling the ends for the flexible band together to secure around an object.
s 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irizarry.  Irizarry discloses an adjustable attachment apparatus having an element retention and placement unit, comprising:  a flexible band (20) having a proximal end having a female fastener (Fig. 1, holes in element 20) and a distal end having a male fastener (21), the female fastener and the male fastener when joined together form an interlocking mechanism for securing the band to an object; a rotatable clasp (30) attached to the band for holding and securing one or more elements to the band, wherein the rotatable clasp is secured in a fixed configuration along the axis of the band; wherein the flexible band is reusable; wherein the flexible band and rotatable clasps are for indoor and outdoor use; and wherein the rotatable clasps are removable and reusable.
Irizarry discloses the claimed invention except for the limitations of a plurality of rotatable clasps attached to the flexible band and spaced and oriented at various fixed angles along the flexible band and wherein the clasps are of various sizes and shapes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Irizarry to have included a plurality of rotatable clasps, since such a modification would have merely involved a duplication of parts to enhance to usability of the apparatus and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Irizarry to have included the plurality of clasps being spaced and oriented at various fixes angles along the band, since such a modification would have involved using known techniques 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamped invention to have modified the clasps in Irizarry to have been of various sizes and shapes, since such a modification would have merely involved a change in size and shape to accommodate different types of elements supported by the apparatus and would not have yielded any unpredictable results.
Response to Arguments
Applicant’s arguments, see remarks, filed February 10, 2021, with respect to the rejection(s) of claim(s) 1, 2, 5-9, 11-14, 15, and 17-20 under 35 U.S.C. 102 and 35 U.S.C. 103, respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to Irizarry and Weathers, which meet the claimed subject matter under 35 U.S.C. 102 and 35 U.S.C. 103 regarding the above mentioned claims respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 3,550,824 to Bohanski is directed to an adjustable apparatus for surrounding an object and having a flexible band and clasp.  U.S. Patent No. 5,572,747 to Chen is directed to a flexible band having male and female fasteners on opposing ends forming an interlocking mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            May 7, 2021